Citation Nr: 0330860	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  02-01 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to January 
1971.  The veteran served in the Republic of Vietnam from 
February 13, 1970 to January 20, 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  As this decision was based on a 
finding that the claim was not well grounded, an October 
2001 rating action considered the matter de novo, as if the 
previous denial had not been made.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA), Section 7(b)(1); VAOPGCPREC 03-2001.  

In February 2002, the veteran withdrew his request for a 
Travel Board hearing before a Veterans Law Judge.  


REMAND

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

The evidence of record includes a report of VA examination 
in March 2001 wherein the veteran reported an additional 
stressor that his unit, a communications company, had been 
harassed by rocket and mortar fire while stationed on the 
island of Vung Tau off the coast of Vietnam.  The service 
personnel records establish the veteran served with the 228th 
Company, 459th Signal Battalion during his service in 
Vietnam.  However, no attempt has been made to verify this 
alleged stressor.

Additionally, the veteran indicated on VA Form 21-4142, 
Authorization and Consent To Release Information to VA and 
on VA Form 21-4138, Statement in Support of Claim, dated in 
January 2000 and December 2001, respectively, that he had 
receiving treatment for his PTSD from the VA outpatient 
clinic in Prestonsburg, Kentucky beginning in the calendar 
year 2000.  It does not appear that the RO has requested 
these treatment reports.  

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should request that the 
veteran submit an update of the names 
and addresses of all medical providers, 
including physicians and hospitals, from 
whom he has sought treatment for his 
PTSD.  

2.  The RO should take all appropriate 
action to obtain copies of all treatment 
records identified by the veteran 
pursuant to the above request, to 
include all records of treatment of the 
veteran from the VA outpatient clinic in 
Prestonsburg, Kentucky from the calendar 
year 2000 to the present.  All evidence 
obtained should be associated with the 
veteran's claims file.  If these records 
cannot be obtained, the RO should 
document why the records could not be 
secured.

3.  The RO should take appropriate steps 
to contact the veteran and ask him to 
give a more comprehensive statement 
regarding his claimed stressors, if 
possible.  He should be asked to comment 
specifically about the location and date 
of each event identified; the unit to 
which he was assigned at the time; and 
the full names of other individuals 
participating; in addition to any other 
identifying information which may be 
relevant.  The veteran should be 
informed that the information is 
necessary to obtain supportive evidence 
and that failure to respond may result 
in an adverse determination.  The 
veteran's response should be associated 
with the claims file.

4.  The RO should contact the 
appropriate organization and request 
verification of the veteran's alleged 
stressor of his unit having been 
subjected to mortar and rocket fire 
while in Vietnam on the island of Vung 
Tau off the coast of Vietnam.  In this 
regard it should be noted that the 
service personnel records establish the 
veteran served with the 228th Company, 
459th Signal Battalion during his service 
in Vietnam.  

5.  If, and only if, the RO determines 
the veteran has a verified stressor, 
should the veteran be scheduled for an 
additional VA examination to determine 
the etiology of the claimed PTSD.  If 
the examiner determines the veteran 
meets the requirements of American 
Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (1994) (DSM IV) for a 
PTSD diagnosis, the examiner should 
identify the specific stressor that 
supports that diagnosis.

5.  After completion of the foregoing, 
the RO should re-adjudicate the 
veteran's claim in light of all 
applicable evidence of record and all 
pertinent legal authority.  The RO must 
provide adequate reasons and bases for 
all of its determinations, citing all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative 
should be provided with an appropriate 
supplemental statement of the case 
(SSOC) and given the opportunity to 
respond within the applicable time 
before the claims file is returned to 
the Board for further review.

The appellant has the right to submit additional evidence 
and argument on the matter Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




